Citation Nr: 1420239	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue on appeal has been recharacterized to afford the Veteran the broadest scope of review.


FINDINGS OF FACT

The evidence is in equipoise; the Veteran's right knee disability is due to injury during the Veteran's period of active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disability, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran is claiming entitlement to service connection for a right knee disability.  Specifically, he contends that it is the result of a knee injury while playing football for a Marine Corps team.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard,
service treatment records show the Veteran sought treatment in October 1976 for traumatic pain in his right knee.  He was diagnosed with a sprain.  Additional records dated in October 1976 indicate the Veteran had a contusion of the right thigh.  X-rays showed myositis ossificans.   Records dated in November 1976 reveal the initial injury in October was while playing football.  He again endorsed pain.  The diagnosis was knee strain.  

Post-service, the Veteran has sought treatment for knee pain.  He has been diagnosed with degenerative joint disease (DJD).  The Veteran underwent a total right knee athroplasty in September 2011.  

The Board is cognizant that the September 2009 VA examiner opined DJD of the right knee was not caused by service.  The examiner indicated it was not possible to relate the current condition back to service as there was no continuity of care, the Veteran only sought treatment recently, and the Veteran had worked as a postal carrier for the past eight to nine years without difficulty.  

In contrast, private treatment records dated in March 2003 reveal the Veteran had permanent work restrictions at the post office, which consisted of four hours of walking per day for the past two years due to knee pain.  He was further restricted to three hours per day after that appointment. 

Moreover, an August 2010 opinion from the Veteran's orthopedic doctor shows the physician carefully reviewed the Veteran's service treatment records and found that it was "obvious from both his prior injury while in the military as well as the physical demands of his current occupation, that his advanced osteoarthritis is posttraumatic and linked to his prior injury..."

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

As service treatment records document a right knee injury and the Veteran has a current right knee disability, the Board finds that the evidence is at least in equipoise in showing that the Veteran's right knee disability is related to events of his active service.  

Resolving any doubt in the Veteran's favor, service connection for a right knee disability is warranted.  38 C.F.R. § 3.102.  
knee problems in service 21-2507 asked for
ORDER

Service connection for a right knee disability is granted.


____________________________________________
ROBERT. E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


